Exhibit EMPLOYMENT AGREEMENT This Agreement (“Agreement”), dated April 9, 2009 and effective on April 9, 2009, by and between Healthmine, Inc., a Corporation organized under the laws of the State of Delaware (the “Corporation”), and David A. Newsome, M.D., an individual (“Employee” or “President”). W I T N E S S E T H: WHEREAS, the Corporation desires to extend employment to the Employee and Employee desires to be engaged and employed by the Corporation, respectively, all pursuant to the terms and conditions hereinafter set forth: NOW THEREFORE, in consideration of the foregoing and the mutual promises and covenants herein contained, it is agreed as follows: 1. EMPLOYMENT: DUTIES (a) The Corporation engages and employs the President as President of the Corporation and, for the term of this Agreement as long as President desires to serve. It is expected that the employment duties of the President will include overseeing the physician education, publishing and awareness activities of the Corporation in the areas of conditions of subclinical zinc deficiency and/or chronic copper toxicity reporting to the Board of Directors of the Corporation with a commitment of seventy-five percent (75%) of the President’s full-time. (b) The President shall devote the majority ofhis professional time under this Agreement at the Corporation’s executive offices in Ann Arbor, Michigan or traveling on corporate business as agreed between the parties, provided, however, that the President acknowledges and agrees that the performance by the President of duties hereunder will likely require significant domestic and international travel by the President. (c) The Corporation shall provide an office and computer for the President, for use at the Corporation’s executive offices and a laptop computer which shall be the Corporation’s property intended for use while the President is away from the Corporation’s executive offices with such laptop computer to be used and linked to the Corporation’s computer servers. 2. TERM The President employment hereunder shall be for a three year period unless terminated earlier under Section 8 of this Agreement. 3. COMPENSATION (a) As compensation for the performance of his duties on behalf of the Corporation, President shall receive the following: (i)Base Salary. The President shall receive a base salary of one hundred twenty thousand dollars ($120,000) per year (the “Base Salary”). (ii)Stock Options. The President shall receive an option to purchase the Corporation’s parent company’s publicly traded parent company’s common stock (Adeona Pharmaceuticals, Inc.) equal to one hundred twenty thousand (120,000) options exercisable at the market price per share on the date of issue. 20,000 of these options will vest immediately and the remaining will vest quarterly on each quarterly anniversary of the start date of employment and for twelve (12) successive quarters while employed by the Corporation and such options will remain exercisable for a period of ten years from the date of grant, unless terminated earlier. (iii) Bonuses. The President shall be entitled to discretionary cash and non-cash bonuses at each year-end depending upon performance and recommendation of the Compensation Committee of the Corporation’s board of directors, as well as additional commission based cash and stock bonuses during the year determined in the sole and exclusive discretion of the Compensation Committee in connection with significant revenue-generating, out-licensing and merger and acquisition transactions initiated and completed by the President Any such commission based compensation shall be required to be in writing signed by both parties in each instance and for pending transactions unless otherwise stated shall not survive termination of employment for any reason other than dismissal without cause. (v) Vacation. The President shall be entitled to two (2) weeks paid vacation (i.e. 10 work days) per year. During the first year of the contract, 2.5 business days of vacation will vest quarterly. Thereafter, the entire vacation allowance will vest on the annual anniversary date of the contract The Corporation will be also be closed for business on the following 7 days: January 1, Memorial Day, July 4, Labor Day, Thanksgiving and the Friday after Thanksgiving Day, and December 25.
